Exhibit 10.1


TRICIDA, INC.
ANNUAL INCENTIVE PLAN
1.
Purposes

The purposes of the Tricida, Inc. Annual Incentive Plan (the “Plan”) are to
retain and motivate the executive officers of Tricida, Inc. who have been
designated by the Committee to participate in the Plan for a specified
Performance Period by providing them with the opportunity to earn incentive
payments based upon the extent to which specified performance goals have been
achieved or exceeded for the Performance Period.
2.
Definitions

“Annual Base Salary” shall mean for any Participant an amount equal to the rate
of annual base salary in effect or approved by the Committee or other authorized
person with respect to a Performance Period, including any base salary that
otherwise would be payable to the Participant during the Performance Period but
for his or her election to defer receipt thereof.
“Award” shall mean an award to which a Participant may be entitled under the
Plan if the performance goals for a Performance Period are satisfied. An Award
may be expressed in U.S. dollars or pursuant to a formula that is consistent
with the provisions of the Plan.
“Board” shall mean the Board of Directors of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board or such other
committee of the Board comprised of members of the Board that satisfy the then
applicable requirements (if any) of the principal national stock exchange on
which the common stock of the Company is then traded to constitute a
compensation committee, to the extent required to comply with applicable law or
regulation.
“Company” shall mean Tricida, Inc., a Delaware corporation, and any successor
thereto.
“Participant” shall mean an executive officer of the Company or any of its
subsidiaries who is subject to Section 16 of the Securities Exchange Act of
1934, as amended, and who is designated by the Committee to participate in the
Plan for a Performance Period, in accordance with Article III.
“Performance Period” shall mean any period commencing on or after January 1,
2019 for which performance goals are established pursuant to Article IV. A
Performance Period may be coincident with one or more fiscal years of the
Company or a portion of any fiscal year of the Company.
“Plan” shall mean the Tricida, Inc. Incentive Plan as set forth herein, as it
may be amended from time to time.






--------------------------------------------------------------------------------






3.
Administration

A.    General. The Plan shall be administered by the Committee, which shall have
the full power and authority to interpret, construe and administer the Plan and
Awards granted hereunder (including in each case reconciling any
inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.
B.    Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1:
(a)
to designate the Participants for a Performance Period;

(b)
to establish the performance goals and targets and other terms and conditions
that are to apply to each Participant’s Award;

(c)
to certify prior to any payment with respect to any Award that the performance
goals for a Performance Period and other material terms applicable to the Award
have been satisfied;

(d)
subject to Section 409A of the Code, to determine whether, and under what
circumstances and subject to what terms, an Award is to be paid on a deferred
basis, including whether such a deferred payment shall be made solely at the
Committee’s discretion or whether a Participant may elect deferred payment; and

(e)
to adopt, revise, suspend, waive or repeal, when and as appropriate, in its sole
and absolute discretion, such administrative rules, guidelines and procedures
for the Plan as it deems necessary or advisable to implement the terms and
conditions of the Plan.

4.
Performance Goals

A.    Establishing Performance Goals. The Committee shall establish with respect
to each Performance Period one or more performance goals for each Participant or
for any group of Participants (or both). Such performance goals may include one
or more of the following corporate-wide or subsidiary, division, operating unit,
line of business, project, geographic or individual measures: the attainment by
a share of common stock of a specified fair market value for a specified period
of time; increase in stockholder value; earnings per share; return on or net
assets; return on equity; return on investments; return on capital or invested
capital; total stockholder return; earnings or income of the Company before or
after taxes and/or interest; earnings before interest, taxes, depreciation and
amortization (“EBITDA”); EBITDA margin; operating income; revenues; operating
expenses, attainment of expense levels or cost reduction goals; market share;
cash flow, cash flow per share, cash flow margin or free cash flow; interest
expense; economic value created; gross profit or margin; operating profit or
margin; net cash provided by operations; price-to-earnings growth; and strategic
business




--------------------------------------------------------------------------------




criteria, consisting of one or more objectives based on meeting specified goals
relating to market penetration, customer acquisition, business expansion, cost
targets, customer satisfaction, reductions in errors and omissions, reductions
in lost business, management of employment practices and employee benefits,
supervision of litigation, supervision of information technology, quality and
quality audit scores, efficiency, acquisitions or divestitures, publication,
clinical or regulatory milestones, research and development achievements,
coverage decisions, licenses, collaborations, joint ventures or promotional
arrangements and such other goals as the Committee may determine whether or not
listed herein, or any combination of the foregoing. Each such goal may be
expressed on an absolute or relative basis and may include comparisons based on
current internal targets, the past performance of the Company (including the
performance of one or more subsidiaries, divisions, or operating units) or the
past or current performance of other companies (or a combination of such past
and current performance). Performance goals shall be subject to such other
special rules and conditions as the Committee may establish.
B.    Adjustment Events. The measures utilized in establishing performance goals
under the Plan shall, to the extent applicable (i.e., if the relevant
performance goal is based on a GAAP measure), be determined in accordance with
GAAP and in a manner consistent with the methods used in the Company’s audited
consolidated financial statements. Notwithstanding the foregoing, the applicable
performance measures may be applied on a pre- or post-tax basis and may be
adjusted to include or exclude components of any performance measure, including,
without limitation, foreign exchange gains and losses, asset writedowns,
acquisitions and divestitures, change in fiscal year, unbudgeted capital
expenditures, special charges such as restructuring or impairment charges, debt
refinancing costs, extraordinary or noncash items, unusual, infrequently
occurring, nonrecurring or one-time events affecting the Company or its
financial statements or changes in law or accounting principles (“Adjustment
Events”). In the sole discretion of the Committee, the Committee may amend or
adjust the performance measures or other terms and conditions of an outstanding
award in recognition of any Adjustment Events.
5.
Terms of Awards

A.    Performance Goals and Targets. With respect to each Performance Period,
the Committee also shall establish an Award opportunity for each Participant or
group of Participants, which shall be based on the achievement of one or more
specified targets of performance goals. The targets may be expressed in terms of
a formula or standard which may be based upon the Participant’s Annual Base
Salary or a multiple thereof or otherwise. In all cases the Committee shall have
the sole and absolute discretion to reduce the amount of any payment with
respect to any Award that would otherwise be made to any Participant or to
decide that no payment shall be made. With respect to each Award, the Committee
may establish terms regarding the circumstances in which a Participant will be
entitled to payment notwithstanding the failure to achieve the applicable
performance goals or targets (e.g., where the Participant’s employment
terminates or where a change in control of the Company occurs).
B.    Payments. At the time the Committee determines an Award opportunity for a
Participant, the Committee shall also establish the payment terms applicable to
such Award.




--------------------------------------------------------------------------------




Such terms shall include when such payments will be made; provided, however,
that the timing of such payments shall in all instances either (A) satisfy the
conditions of an exception from Section 409A of the Code (e.g., the short-term
deferral exception described in Treasury Regulation Section 1.409A-1(b)(4)), or
(B) comply with Section 409A of the Code and provided, further, that in the
absence of such terms regarding the timing of payments, such payments shall
occur no later than the 15th day of the third month of the calendar year
following the calendar year in which the Participant’s right to payment ceased
being subject to a substantial risk of forfeiture.
6.
General

A.    Effective Date. The Plan shall be effective for Performance Periods
commencing on or after January 1, 2019.
B.    Amendments and Termination. The Committee may amend or terminate the Plan
as it shall deem advisable and at any time.
C.    Non-Transferability of Awards. No Award shall be transferable other than
by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the foregoing sentence, no Award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any Award, the Award and all rights thereunder shall
immediately become null and void.
D.    Tax Withholding. The Company shall have the right to require, prior to the
payment of any amount pursuant to an Award, payment by the Participant of any
Federal, state, local or other taxes which may be required to be withheld or
paid in connection with the Award.
E.    No Right of Participation or Employment. No person shall have any right to
participate in the Plan. Neither the Plan nor any Award shall confer upon any
person any right to continued employment by the Company or any subsidiary or
affiliate of the Company or affect in any manner the right of the Company or any
subsidiary or affiliate of the Company to terminate the employment of any person
at any time without liability hereunder.
F.    Designation of Beneficiary. If permitted by the Company, a Participant may
file with the Committee a written designation of one or more persons as such
Participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the Participant’s death. Each beneficiary designation shall become
effective only when filed in writing with the Committee during the Participant’s
lifetime on a form prescribed by the Committee. The spouse of a married
Participant domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the
Committee of a new beneficiary designation shall cancel all previously filed
beneficiary designations. If a Participant fails to designate a beneficiary, or
if all designated beneficiaries of a Participant predecease the




--------------------------------------------------------------------------------




Participant, then each outstanding Award shall be payable to the Participant’s
executor, administrator, legal representative or similar person.
G.    Governing Law. The Plan and each Award, and all determinations made and
actions taken pursuant thereto, to the extent not otherwise governed by the Code
or the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
H.    Other Plans. Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries or affiliates, unless
either (a) such other plan provides that compensation such as payments made
pursuant to the Plan is to be considered as compensation thereunder or (b) the
Board or the Committee so determines in writing. Neither the adoption of the
Plan nor the submission of the Plan to the Company’s shareholders for their
approval shall be construed as limiting the power of the Board or the Committee
to adopt such other incentive arrangements as it may otherwise deem appropriate.
I.    Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.
J.    Unfunded Arrangement. The Plan shall at all times be entirely unfunded and
no provision shall at any time be made with respect to segregating assets of the
Company or its subsidiaries or affiliates for payment of any benefit hereunder.
No Participant shall have any interest in any particular assets of the Company
or its subsidiaries or affiliates by reason of the right to receive a benefit
under the Plan and any such Participant shall have only the rights of an
unsecured creditor of the Company with respect to any rights under the Plan.
K.    Clawback. Any amount paid under the Plan is subject to recovery by the
Company or any other action pursuant to any clawback or recoupment policy which
the Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.




